Citation Nr: 1340178	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  12-26 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to July 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for a left hip disability.    

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including VA treatment records dated from October 2010 to February 2013, are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this Veteran's case should also take into consideration the existence of this electronic record.


FINDING OF FACT

A left hip disability is not currently shown.


CONCLUSION OF LAW

The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an April 2011 letter issued prior to the July 2011 rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for a left hip condition, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The April 2011 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include VA examination reports, and statements from the Veteran.  No relevant treatment has been reported.  Further, the Veteran was afforded a VA examination in August 2012 regarding the claim on appeal.  The resulting medical opinion is considered adequate for rating purposes as it is based on consideration of the Veteran's medical history and included a definitive opinion supported by the record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The duty to assist has been fulfilled.

The Veteran has not asserted nor is it evident from the record that any additional evidence relevant to the issue decided, is available and not part of the claims file.  See Pelegrini, supra.  As there is no indication that further notice or assistance would be reasonably likely to aid in substantiating the claim, no further notice or assistance is required.  38 U.S.C.A. § 5103A(a)(2) (West 2002).

Applicable Law and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In a service connection claim, the threshold question is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be present as a current disability, there must be evidence of the condition at some time proximate to date of claim.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013); see McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability requirement is satisfied by evidence of a disability at any time since the claim was filed).

VA must fully consider the lay evidence of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, at 1376-77.  The Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Analysis

The Veteran has reported that he experiences symptoms of a left hip disability, such as pain and limited motion.  He contends that these symptoms are secondary to his service-connected iliotibial band syndrome of the left lower extremity and to his service-connected left lower extremity radiculopathy associated with his lumbar spine condition.   

Service treatment records show that during intermittent treatments for left knee pain, the Veteran complained of radiating pain to the left hip in September 2009 and January 2010.  However, there was no diagnosis and no evidence of other complaints or treatment for a left hip condition.  

In June 2010, the Veteran submitted a claim for service connection for a left leg condition.  In January 2011, he submitted a claim for service connection for left hip condition.

In August 2012, the Veteran underwent a VA examination.  He reported some pain in his left hip that occasionally intensified on movement.  He denied pain deep within the hip joint and stated he had no pain in the groin.  He also stated his belief that his left hip symptoms are the result of his lumbar spine condition.  

Upon physical examination, the examiner found that abduction of the left hip was lost beyond 10 degrees and adduction was limited such that the Veteran could not cross his legs.  The examiner also found that the Veteran's left hip flexion ended at 65 degrees.  Normal range of motion for the hip is flexion from 0-125 degrees and abduction from 0-45 degrees.  The examiner opined that the flexion was limited by the radicular symptoms of the left lower extremity and not by a primary left hip pathology.  The examiner commented that there was no objective evidence of painful motion upon left hip extension and concluded that there was no functional loss or impairment of the hip.  Examination also revealed that muscle strength of the left hip was normal and X-rays were negative for degenerative or traumatic arthritis of the hip.  X-rays were also negative for a fracture, dislocation, or osseous abnormality.  Hip joint morphology was shown to be normal.  The examiner concluded that the Veteran did not have a chronic medical condition of his left hip separate or distinct from his service-connected iliotibial band syndrome or his service-connected lumbar spine condition with left lower extremity radiculopathy.  

As detailed above, the VA examination report and treatment records reflect complaints of pain but are negative for objective findings of a chronic disability.  The Board acknowledges that the Veteran is competent to attest to symptomatology in his left hip.  Layno, 6 Vet. App. at 470.  The Veteran, however, is not competent to attribute that symptomatology to a specific hip pathology, as he does not have the requisite medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Indeed, he has not reported a specific diagnosis; nor has he reported a contemporaneous diagnosis provided by a medical professional or described symptoms that have supported a later diagnosis by a medical professional.  The Veteran's contentions of a chronic disability are thus outweighed by the objective clinical findings and conclusions made by a medical professional.  The evidence is accordingly, against a finding that there is a current left hip disability. 

The Board notes that although a diagnosis is not necessary to establish service connection, pain without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In this case, the Veteran has reported left hip pain on several occasions and demonstrated limited motion, but these symptoms have been attributed to disabilities that are already service connected and for which the Veteran is already entitled to compensation.  No additional underlying hip disability has been identified.  There is no other evidence of any current additional left hip disability and neither the Veteran nor his representative has alluded to the existence of any such evidence.

Absent a showing of an additional current left hip disability, service connection for such a disability cannot be granted.  Thus, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a left hip disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a left hip disability is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


